Citation Nr: 0029116	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  92-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  A second period of active service began in November 
1978.  Although the question had previously been in dispute, 
as will be fully discussed below, it is now recognized that 
for VA benefit purposes, his second period of active service 
terminated in August 1985.  

In a May 1997 decision, the Board denied entitlement to 
service connection for back and right knee conditions; 
entitlement to an increased evaluation for the veteran's left 
hand disability; and entitlement to a temporary total 
evaluation under 38 C.F.R. §§ 4.29 or 4.30 based on a March 
1989 hospitalization and surgery.  In July 1997, the veteran 
submitted a motion for reconsideration of the May 1997 Board 
decision and in October 1997, the Board denied the motion.

The veteran then appealed the May 1997 Board decision to the 
U.S. Court of Appeals for Veterans Claims.  In a March 2000 
decision, the Court noted that in his brief, the veteran had 
explicitly abandoned the claims for service connection for a 
back disability and entitlement to a temporary total 
evaluation under 38 C.F.R. §§ 4.29 or 4.30 based on a March 
1989 hospitalization and surgery.  The Court indicated that 
it would therefore not address those claims.  The Court 
affirmed the Board's decision insofar as it denied 
entitlement to an increased rating for residuals of an injury 
to the left hand and wrist.  The Court vacated the Board 
decision insofar as it pertained to the issue of entitlement 
to service connection for residuals of a right knee injury.  
In accordance with the Court decision the issue of service 
connection for a right knee disability is the only issue now 
before the Board for further action.


REMAND

In its May 1997 decision, the Board noted that the veteran 
had sustained an injury to his right knee in March 1984 while 
playing basketball.  When he was examined by the VA in 
December 1990, the diagnoses included chondromalacia of the 
right knee with associated early osteoarthritis.  In a 
precedent opinion dated in May 1994, the VA General Counsel 
concluded that the veteran had not been in active service at 
the time of the right knee injury in March 1984 since, 
although his active duty status had been extended until 
August 1985, he was not under military control from February 
1983 until August 1985, having received a discharge and 
return to civilian pursuits, and was therefore not available 
to perform military duty.  VAOPGCPREC. 13-94 (1994).  The 
Board determined that the Precedent Opinion of the General 
Counsel was binding and held that since the veteran's right 
knee injury had been incurred in March 1984, at a time when 
he was not in active service, service connection could not be 
established for that condition.

In its March 2000 decision, the Court held that the General 
Counsel opinion was invalid since it was in conflict with 
38 C.F.R. § 3.203 which provided that service department 
findings were binding on the VA for purposes of establishing 
service in the U.S. armed forces.  The Court noted that in 
the veteran's case, the Correction Board had determined that 
he had continued to serve on active duty until August 1985 
and that his DD Form 214 reflected that the veteran served on 
active duty from November 1978 to August 1985.

The Court further found that although the Board determined 
that the veteran's claim for service connection for residuals 
of a right knee injury was well grounded and adjudicated the 
claim on the merits, the claim was not well grounded.  The 
Court found that there was no medical evidence of record 
etiologically linking a current right knee condition to the 
1984 injury.  The Court concluded that the VA medical records 
dated in 1989 reflecting diagnoses of degenerative changes 
and a post-traumatic disorder of the right knee and which 
referenced right knee injuries occurring after the 1984 
injury did not constitute the requisite medical nexus 
evidence.

The Court nevertheless concluded that in light of the 
veteran's testimony before the Board that a doctor had told 
him that his current knee problems were related to the 1984 
injury and in light of the VA's failure to advise the veteran 
to obtain a statement from that doctor, a remand was 
necessary in order for the Board to ensure compliance with 
the 38 U.S.C.A. § 5103(a) duty to notify.  The Court noted 
that in accordance with the case of Robinette v. Brown, 
8 Vet. App. 69 (1995), where a claimant had not submitted a 
well-grounded claim and the Secretary was on notice that 
relevant evidence might have existed or could have been 
obtained, that, if true, would have made the claim plausible 
and such evidence had not been submitted with the 
application, then the application was incomplete and the 
Secretary had an obligation under 38 U.S.C.A. § 5103(a) to 
notify the claimant of the evidence necessary to complete the 
application.  The Court accordingly held that the veteran's 
application would remain open and he might submit further 
evidence during the one-year period following the Secretary's 
notification to the veteran of the need for medical evidence 
of nexus of his disability to service.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The regional office should contact 
the veteran and advise him of the need 
for submitting medical evidence to 
establish a nexus between his current 
knee disability and the 1984 injury to 
his knee during his active military 
service.  In particular, he should be 
advised to submit a statement from the 
physician who, according to his testimony 
at the July 1992 Board hearing, informed 
him that his current knee problems are 
related to the 1984 injury.  Any evidence 
submitted by the veteran should be 
included with the claims file.

2.  The veteran's claim for service 
connection for residuals of a right knee 
injury should then be reviewed by the 
regional office to determine if it is 
well grounded.  If so, any further 
development, to include, but not be 
limited to, a VA examination if deemed 
necessary, should be undertaken.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case, pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



